IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN JAMES ROBBINS,            : No. 139 MM 2014
                               :
               Petitioner      :
                               :
                               :
           v.                  :
                               :
                               :
THE HON. COURT OF COMMON PLEAS :
OF BRADFORD COUNTY: AND        :
DISTRICT ATTORNEY OF BRADFORD :
COUNTY,                        :
                               :
               Respondents     :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.